Citation Nr: 0807137	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-41 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for 
residuals of a right hip arthroplasty.

2.  Entitlement to a compensable rating for scars of the 
right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1964 to 
May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.


FINDINGS OF FACT

1.  The veteran currently receives the highest schedular 
rating for his right hip disability.

2.  The condition of the veteran's right hip is not 
considered to constitute an exceptional case in which the 
statutory schedules are inadequate.

3.  The medical evidence shows that the scars on the 
veteran's right hand cover less than 6 square inches; and are 
not unstable or painful.

4.  There is no evidence that the scars on the veteran's hand 
cause any functional impairment. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 90 percent for 
residuals of a right hip arthroplasty have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code (DC) 5250 (2007).

2.  Criteria for a compensable rating for a scar on the right 
hand have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Hip

The veteran's right hip is currently rated at 90 percent 
under 38 C.F.R. § 4.71a, DC 5250, which is assigned for 
extremely unfavorable ankylosis of the hip under conditions 
where the foot does not reach the ground and where crutches 
are necessitated.  Additionally, this diagnostic code 
requires consideration of whether a veteran is entitled to 
special monthly compensation.  It is noted that the veteran 
was awarded special monthly compensation in 1976.  Likewise, 
it is observed the veteran has had a combined 100 percent 
schedular evaluation since 1996.  As such, the veteran is 
currently receiving the highest schedular rating available 
for his right hip.  

Nevertheless, if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

While it is undisputed that the veteran's right hip 
constitutes a severe disability, the condition of the 
veteran's right hip is not considered to constitute an 
exceptional case in which the statutory schedules are 
inadequate.  The veteran has been granted a 90 percent rating 
and he has also been assigned special monthly compensation 
based on the loss of the use of a foot.

The veteran underwent a VA examination in May 2004 at which 
it was described that the veteran had been shot in the right 
hip while in service and the wound had become infected.  
Numerous attempts at reconstruction were unsuccessful, and 
the veteran underwent a right hip fusion in 1996.  The 
veteran currently takes Vicodin and Tylenol with codeine.  
The examiner indicated that the veteran's major symptoms are 
those related to his left hip where he has significant 
discomfort (it is noted that the veteran is service-connected 
for his left hip).  The examiner indicated that since the 
right hip fusion, the veteran has not had any pain or 
infection in his right hip. The veteran is markedly limited 
in his physical capabilities in that he estimated that he 
could only walk half a block before stopping due to 
discomfort.  The veteran's car has been rigged to allow him 
to drive, and the veteran was able to drive himself to his 
examination.  The examiner indicated that the veteran was 
unable to bend or stoop due to the restriction of movement in 
his right hip.  An examination of the hip showed that the 
right hip was fixed in approximately 20 degrees of flexion.

A July 2005 treatment record from the veteran's private 
doctor, Dr. Young, noted that the veteran continued to do 
fairly well with his right hip, and continued to use a cane.  
The veteran's left hip was becoming painful.

The veteran underwent a VA examination for the purposes of 
evaluating his need for aid and attendance in April 2006 
where it was noted that the veteran had recently had a stroke 
and was having left side weakness.  It was noted that the 
veteran was last hospitalized in November 2005 after having 
the stroke.  The examination confirmed that the veteran could 
not bend his right hip and had poor balance.

In November 2007, the veteran submitted a report from a Dr. 
Young who indicated that the veteran continued to have pain 
in his left hip.  Dr. Young failed to address the status of 
the veteran's right hip, other than to note that it was post-
arthroplasty.

While the veteran has difficulty with his right hip, his 
complaints are typical of what would be expected from someone 
who has a hip fusion surgery, and as such, the disability 
picture presented by the veteran is not considered to be an 
exceptional case.  As such, an extraschedular rating is not 
warranted.  Given that the veteran is currently receiving the 
highest schedular rating for his right hip, a rating in 
excess of 90 percent is denied. 

Scar

The veteran is service connected for the scar on his right 
wrist which is currently rated as noncompensable under 
38 C.F.R. § 4.118, DC 7805, which rates scars based on the 
limitation of function of the affected part.  

Alternatively, 10 percent ratings are assigned for scars, not 
affecting the head, face, or neck, that 1) are deep and cover 
an area exceeding 6 square inches (39 sq. cm.) (a deep scar 
is one associated with underlying soft tissue damage); 2) 
cause limited motion and cover an area exceeding 6 square 
inches; 3) are superficial, do not cause limited motion, and 
cover an area of 144 square inches or greater (a superficial 
scar is one not associated with underlying soft tissue 
damage); 4) are superficial and unstable (an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar); or 5) are superficial and painful on 
examination.

The veteran underwent a VA scars examination in May 2004 at 
which it was noted that the veteran had been shot through the 
right hand (it is noted that in addition to the 
noncompensable scars rating, the veteran has been granted a 
10 percent rating for residuals of the gun shot wound to the 
right hand).  The veteran had a 2 cm entry scar and a 1 cm 
exit scar.  No tenderness was noted along the metacarpal of 
either the long or ring fingers.  The veteran's scars were 
not attached to the underlying tissue, and did not appear to 
be disfiguring.  The scars were flat, without keloid 
formation.

As such, the medical evidence shows that the scars on the 
veteran's right hand cover less than 6 square inches; and are 
not unstable or painful.  Additionally, no evidence has been 
presented showing that the scars on the veteran's right hand 
cause any functional impairment.  Therefore, the criteria for 
a 10 percent rating have not been met; and the veteran's 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letters dated in April 2004 and March 2006.  

Through the course of his appeal, the veteran has also been 
fully informed that to substantiate his claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life (such as in the June 2006 letter); 
he has been provided with the criteria by which his 
disability is rated in a May 2003 statement of the case and 
an October 2005 supplemental statement of the case;

(2)	Is the claimant rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result)?  If so, do the notice letter(s) 
provide at least general notice of that requirement?

(3)	 Do the notice letter(s) advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life?

(4)	Do the notice letter(s) provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability?


The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.





ORDER

A rating in excess of 90 percent for residuals of a right hip 
arthroplasty is denied.

A compensable rating for scars of the right hand is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


